UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53252 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (510) 651-4450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 5,659,768 shares of common stock outstanding as of May12, 2015. TABLE OF CONTENTS Page PartI FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to the CondensedConsolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item4. Controls and Procedures 23 PartII OTHER INFORMATION Item1. Legal Proceedings 24 Item1A. Risk Factors 24 Item5. Other Information 24 Item6. Exhibits 24 SIGNATURES 25 EXHIBITINDEX 26 Table of Contents PART I FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except par value) March31,2015 December31,2014 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other assets 80 80 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued payroll and related costs Current portion of long-term debt Other current liabilities Total current liabilities Long-term debt, net of discount and current portion Warrant derivative liabilities Other liabilities Total liabilities Commitments and contingencies (Notes5 and12) –– –– Stockholders’ equity: Preferred Stock: $0.001 par value; 10,000 shares authorized; none issued and outstanding at March31, 2015 and December31, 2014 — — Common Stock: $0.001 par value; 300,000 shares authorized; 5,908 and 5,884 shares issued and outstanding at March31, 2015 and December31, 2014, respectively Accumulated deficit (96,337 ) (91,531 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) ThreeMonthsEndedMarch31, Revenue: Product $ $ License and royalty Total revenue Cost of product revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (4,574 ) (2,653 ) Other income and (expenses): Interest expense, net (106 ) (103 ) (Loss) gain on revaluation of warrant derivative liabilities, net (64 ) Miscellaneous expense (60 ) (3 ) Total other income and (expenses) (230 ) Net loss before provision for income taxes (4,804 ) (2,543 ) Provision for income taxes 2 3 Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Shares used to compute net loss per share - basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) ThreeMonthsEndedMarch31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation 72 Loss (gain) on revaluation of derivative liabilities, net 64 (216 ) Provision for excess and obsolete inventory — (123 ) Interest converted to principal on long-term debt — 23 Amortization of debt discount 87 80 Change in operating assets and liabilities: Accounts receivable (667 ) Inventories (43 ) 91 Prepaid expenses and other assets 90 97 Accounts payable Accrued payroll and related costs (426 ) Other accrued expenses 18 Net cash used in operating activities (3,477 ) (2,205 ) Cash flows from investing activities: Purchase of property and equipment (47 ) (85 ) Acquisition of business — (2,000 ) Net cash used in investing activities (47 ) (2,085 ) Cash flows from financing activities: Repayment of capital lease obligations (26 ) — Net cash used in financing activities (26 ) — Net decrease in cash and cash equivalents (3,550 ) (4,290 ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $
